1 Sterne Agee Financial Institutions Investor Conference February 17, 2011 2 Certain statements contained in this presentation are “Forward Looking Statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward Looking Statements may be identified by the use of forward looking terminology such as “may,” “believes,” “intends,” “expects,” and “anticipates” or similar terms or variations of these terms.Actual results could differ materially from those set forth in Forward Looking Statements due to a variety of factors including, without limitation, competition, interest rate risk, credit risk, political and economic conditions and regulatory issues.Further information on these risk factors is included in our Annual Report on Form 10-K and other filings with the Securities and Exchange Commission. 3 •Cities/Towns Profile: §Formed in March 1996 §$1.6 billion commercial bank §NASDAQ listed: BARI §17 branches in Greater Providence area §Approximately 75% of RI’s population, jobs and businesses are located in Greater Providence area 4 Oct Sep Agreement to purchase RI branches of Shawmut BankRI opened Mar Jun May Nov Mar Sep Secondary offering; NASDAQ listed: BARI Reached $1.0B in assets Acquired Macrolease Listed on Russell 3000 Index #1 SBA lender in RI #1 SBA lender in RI Total Assets Total Deposits # of Branches # of Employees $465 million $421 million 12 $1.6 billion $1.1 billion 17 Mar 1996 Dec 2010 Profitable in every year since inception 5 §Strong financial performance in a difficult environment §Credit quality consistently sound §Capital position well above regulatory thresholds §Experienced management team §Attentive to shareholder returns 6 Quarterly 7 Quarterly * Diluted EPS after preferred stock dividends and discount accretion related to TARP * * 8 Return on Assets 9 §Commercial loan growth §Low-cost core deposit growth §Treasury management sophistication §Modest credit costs §Disciplined expense management 10 •Double digit growth from 2006 - 2009 •Drives low-cost core deposit growth •Grew from 41% of total loans to 68% over past 10 years 11 Commercial Loans Residential Mortgages Consumer/ Other Total loan portfolio - $1.16 billion as of 12/31/10 Small Business Commercial and Industrial Construction Lease and Other CRE (owner occupied) Multi-Family CRE (non-owner occupied) Breakdown of Commercial Loan Portfolio Total Loan Portfolio 12 Core deposits are defined as DDA, NOW, money market and savings accounts 62%63%59%65%69% % of total deposits 13 Money Market Certificate of Deposits Demand Deposits Core Deposits- 69% of total deposits as of 12/31/10 NOW Savings Total deposits - $1.12 billion as of 12/31/10 14 15 §Conservative credit culture §Significant credit and credit management expertise §Extensive portfolio monitoring processes §Relatively low level of net charge-offs despite: −Double-digit commercial loan growth −Recessionary environment 16 0.05%0.05%0.24%0.73%0.42% % of avg. loans and leases 17 0.10%0.28%1.00%1.26%1.10% % of total assets 18 19 Capital ratios well above regulatory thresholds As of Tier 1 Capital Ratio 8.10% Total Risk-Based Capital Ratio 12.53% Tangible Common Equity Ratio 7.31% 20 Dividend Track Record 12% increase approved in Q4 ‘10 21 §Commercial banking is a sustainable, attractive market niche for community banks −Ability to differentiate from major competitors • Responsive / accessible • Local decision-making / policy setting • High touch retail network with solid branch footprint −Dense, urban market well-suited for business generation −Generates higher yielding assets, lower cost deposits and fee income −Forms leverageable platform 22 §Attractive franchise −One of the few sizeable independent franchises in New England §Solid credit quality and capital position §Proven track record for delivering results §Strong management team §Positioned to grow franchise §Attentive to shareholder returns §Market Valuations (as of 1/31/11) −121% of tangible book value −14.3x of earnings (TTM) 23 NASDAQ: BARI
